Citation Nr: 0942242	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) with 
depression.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD with depression.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2007, 
a statement of the case was issued in May 2008, and a 
substantive appeal was received in May 2008.

The Veteran testified during an RO hearing in January 2008; a 
transcript of the hearing is of record.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge during a video Board hearing in June 2009.  
A transcript of this proceeding is associated with the claims 
file.  During the June 2009 hearing, the Veteran submitted 
additional evidence along with a waiver of initial RO review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

PTSD with depression

Briefly, the Veteran contends that the evaluation assigned 
his PTSD with depression does not accurately reflect the 
severity of his disorder.  The RO has granted service 
connection for PTSD with depression in September 2007 and 
assigned a 50 percent disability rating, effective October 
31, 2006.

The Veteran was last afforded a VA examination in July 2008.  
The examiner diagnosed the Veteran with PTSD and major 
depressive disorder, and assigned a GAF score of 55 due to 
PTSD and a GAF score of 43 due to depression.

In September 2008, the Veteran's VA treating physician, Dr. 
Herbert Goldman, offered an opinion, which stated that the 
Veteran receives treatment for PTSD and bipolar disorder, and 
that he is totally and permanently disabled and is considered 
unemployable.  However, the Board notes that the physician 
did not discuss the Veteran's non-service-connected 
disabilities, specifically including diabetes, nor did the 
physician furnish any rationale for the opinion.  

In April 2009, the Veteran stated that on a daily basis he 
experiences anxiety attacks, memory issues, and depression, 
as well as weekly panic attacks.

During the June 2009 Board hearing, the Veteran testified 
that he experiences feelings of anxiety and panic almost 
constantly throughout his daily activities, and that his 
depression affects his ability to function.  The Veteran 
further testified that his depression on a daily basis is 
five on a scale of zero to ten (with ten being the most 
severe).  Additionally, the Veteran's spouse testified that 
the Veteran had one severe panic attack within the past year 
which required a house call by a physician.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

In this case, given the Veteran's report of symptoms and 
current medical evidence, the Board finds that another 
examination of the Veteran would be helpful in ascertaining 
the degree of impairment attributable to his service-
connected disability and, specifically, the impact on his 
ability to obtain and retain gainful employment.

Additionally, it appears that all VA outpatient treatment 
records may not be in the claims file.  In this regard, 
during the June 2009 Board hearing, the Veteran testified 
that he receives weekly PTSD treatment, sees a psychiatrist 
every month, and that all of his PTSD treatment is through 
VA.  However, the most recent VA outpatient treatment record 
associated with the claims file is from December 2008.  VA is 
required to obtain VA treatment records relevant to his 
claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the RO should obtain 
any missing VA treatment records relevant to the appeal.

Hypertension

The Veteran's also claims that he is entitled to service 
connection for hypertension that is secondary to his service-
connected PTSD with depression.

Under 38 C.F.R. § 3.310, service connection is warranted for 
a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  The Court has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  The 
revised version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.

The Veteran was afforded a VA examination in August 2007 to 
address his claim for entitlement to service connection for 
hypertension as secondary to his service-connected PTSD with 
depression.  However, the examiner failed to offer an opinion 
as to whether the Veteran's claimed hypertension was related 
to his service-connected PTSD with depression, and instead 
concluded that it was not at least as likely as not that the 
Veteran's hypertension was related to his diabetes mellitus 
type 2.  Therefore, the Board finds that the Veteran's August 
2007 VA examination was inadequate since it did not address 
whether the Veteran's claimed hypertension was secondary to 
his service-connected PTSD with depression.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Further action at the RO 
level is necessary to remedy this deficiency.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).

Additionally, the Board notes that the Veteran submitted two 
medical opinions which relate hypertension to PTSD.  A VA 
medical opinion dated in May 2009 states that the Veteran is 
service-connected for PTSD, and that PTSD can result in other 
disorders, such as hypertension.  However, the opinion does 
not conclude that the Veteran's hypertension was caused or 
aggravated by his PTSD.  A private medical opinion dated in 
May 2009 states that the Veteran's PTSD leads to his high 
blood pressure.  However, the doctor does not include any 
rationale for reaching his conclusion.  Therefore, the Board 
finds that both of these medical opinions are also 
inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300-01 (2008) (stating that to have probative value, a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).

TDIU

As to the Veteran's TDIU claim, the Board finds that this 
claim is inextricably intertwined with his PTSD with 
depression and hypertension claims.  Therefore, adjudication 
of this TDIU claim must be deferred pending completion of the 
additional evidentiary development outlined above.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating 
that when a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).

Finally, the Board notes that additional evidence was 
received in June 2009.  This evidence will undergo 
preliminary review by the RO during the course of the remand 
actions directed below. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any VA treatment 
records (not already of record) relevant 
to the appeal, to specifically include 
records from Dr. Herbert Goldman, VA 
Southern Nevada Healthcare System.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD with 
depression.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
ascertain the current severity of the 
Veteran's PTSD with depression.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD with depression under 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A GAF score should be reported.

The examiner should also specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
service-connected PTSD with depression 
(without regard to age or nonservice-
connected disabilities) renders him unable 
to obtain and retain gainful employment.

3.  The Veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed hypertension.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

     a)  Is it at least as likely 
as not (i.e., 50% or higher degree 
of probability) that the Veteran's 
hypertension is proximately due to 
or the result of his PTSD with 
depression?

     b)  Is it at least as likely 
as not (i.e., 50% or higher degree 
of probability) that the Veteran's 
hypertension has been aggravated by 
his PTSD with depression?  The term 
'aggravation' is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report. 

4.  After completion of the above, the RO 
should review the record and determine if 
the claims can be granted.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



